Citation Nr: 1605536	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a trauma and stressor related disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in November 2013.  At that time, the Board remanded the claim for additional development.  

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue to include the diagnoses listed but not to exclude any other potentially relevant psychiatric diagnoses.


FINDING OF FACT

The Veteran has a specified trauma and stress related disorder that is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include a specified trauma and stress related disorder, have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. In the instant decision, the Board grants the benefit sought. Therefore any failure to meet these duties is harmless error and need not be discussed further

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015).  

The Veteran filed a claim for service connection for PTSD in June 2008.  In support of his claim, he asserted in a separately submitted statement that he was stationed at the Ubon Air Force Base in Thailand from August 1970 to June 1971.  The Veteran described enemy forces trying on several occasions to attack the base with snipers.  The Veteran indicated he was in charge of personnel that protected the perimeter of the entire base and the bomb storage area many miles from the base in the jungle.  The Veteran next described fearing for his life due to reports that members of the Viet Cong had infiltrated Thai support personnel in order to attack American soldiers inside the base.  The Veteran also described becoming depressed due to the death of a Thai soldier who was the Veteran's friend.  

Next, the Veteran described capturing a Viet Cong soldier who had infiltrated the bomb storage area in the offsite portion of the Ubon Air Force Base.  Later, the Veteran reportedly was told that the Viet Cong soldier had been thrown out of a helicopter to his death.  

In conjunction with his June 2008 claim, the Veteran submitted a psychiatric evaluation from R.K.F., a licensed clinical social worker.  The Veteran had presented reporting symptoms of anger, anxiety, depression, panic attacks, hypervigilance, paranoia, and feelings of alienation.  During the clinical interview, the Veteran reported he had abused alcohol while in the military and for a period of time after separation.  At that time, he used alcohol occasionally but did not abuse it.  R.K.F. described the stressor information listed above in describing the Veteran's military history.  In the assessment portion of the evaluation, R.K.F. noted that the Veteran did not serve on the ground in Vietnam, nor did he report a specific incident of trauma.  However, the Veteran had described a traumatic conditioning over a long period of time in Thailand that led to the symptoms of PTSD that he was describing.  R.K.F. also noted that nothing in the Veteran's post-separation career as a sheriff's officer would serve as a cause of PTSD symptoms.  The Veteran was diagnosed with PTSD and dysthymia.

In an August 2008 correspondence, the Veteran provided typed copies of letters he had sent from Thailand during his active service.  The letters described enemy activity around the perimeter of his base that was consistent with the portions of his June 2008 statements.  He also described capturing a 17 year old Viet Cong soldier who had infiltrated the base.  These letters are highly corroborative of the Veteran's statements.  

The Board notes that the RO was unable to confirm the Veteran's reported stressors.  However, it does not appear that the RO attempted to develop the Veteran's stressor information after the Veteran submitted typed copies of his personal letters from Thailand in August 2008.

Pursuant to the November 2013 remand, VA afforded the Veteran an examination in August 2014.  At that time, the Veteran was diagnosed with a specified trauma and stressor related disorder, unspecified depressive disorder, and an alcohol use disorder.  The examiner did not diagnose the Veteran with PTSD.  During the clinical interview, the Veteran described being part of the security force at his Air Force base in Thailand.  The Veteran described losing his friend and also catching a Viet Cong soldier who had infiltrated the base.  Regarding the criteria for PTSD, the examiner found the Veteran's reported stressors were not adequate to support a diagnosis of PTSD.  The examiner also found that the Veteran did not exhibit any symptoms of intrusion, which is part of the criteria for a diagnosis of PTSD.  Because these two symptoms were lacking, the examiner opined that the Veteran did not have a diagnosis of PTSD.  The examiner noted that the Veteran had disclosed that he was on constant high alert with the threat of attacks daily, though the attacks had never occurred while he was stationed in Thailand.  

The examiner noted that the Veteran had no history of mental illness prior to his military service, but the Veteran began experiencing symptoms during his deployment to Thailand, and they subsequently increased following his return from Thailand.  The examiner opined that although the Veteran did not meet the diagnostic criteria for PTSD; the Veteran did meet the criteria for "other specified trauma-and-stressor related disorder," which was as likely as not caused by his military experiences.  In an April 2015 clarification email, the examiner reiterated that the Veteran did not meet the diagnostic criteria for PTSD.  

Initially, the Board finds that the Veteran has satisfied the first element of service connection, as the evidence shows he presently suffers from an acquired psychiatric disorder.  Specifically, the most probative evidence of record indicates the Veteran has a trauma and stressor related psychiatric disorder.  Accordingly, the Board finds that the first element of service connection has been met.  

Before moving to the other elements of service connection, the Board notes that the preponderance of the evidence is against a finding that the Veteran has PTSD.  The Board is aware of the Veteran's previous diagnosis of PTSD in the June 2008 private treatment evaluation from R.K.F, the clinical social worker.  However, regarding the question of what mental diagnosis the Veteran presently has, the Board finds the August 2014 examination and opinion to be the most probative evidence of record.  The examiner for this opinion gathered a detailed history from the Veteran, reviewed the claims file, examined the Veteran, and based her findings on the results of this information and psychiatric tests.  She also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Importantly, the August 2014 VA examiner's opinion reflected reliance on diagnostic criteria for mental disabilities as laid out in the Diagnostic and Statistical Manual of Mental Disorders (DSM) as required by VA regulations. The diagnosis of PTSD provided in the June 2008 private evaluation did not reflect consideration of all the diagnostic criteria for PTSD.

Notwithstanding this finding, the Board nevertheless finds that the first element of service connection is met, as the August 2014 VA examiner diagnosed the Veteran with a specified trauma and stressor related disorder.

Next, the Board finds that the in-service incurrence of a disease or injury element of service connection has been met.  The Veteran's military personnel records reflect that he was security policeman during his service in Thailand.  The Veteran's duties required him to patrol restricted areas on foot and as a member of a security alert team, protect mission aircraft and equipment against sabotage, theft, or fire, and enforce law and order and regulations as a base patrolman and gate guard.  The Board finds that his statements as to fearing sniper fire and Viet Cong soldiers posing as Thai personnel are credible.  The Board also finds the Veteran to be credible with regard to his reports detailing his friendship with a Thai soldier who subsequently died, and with regard to his capturing a Viet Cong soldier who was infiltrating the bomb storage area.  Also Veteran's credible reports are corroborated by an April 2015 buddy statement submitted by his wife.  The statements are consistent with the time, place, and circumstances of his service, and there is no indication that the Veteran's credibility is suspect.  38 U.S.C.A. § 1154(a) (2015).  Thus, the in-service incurrence of a disease or injury element of service connection is met.  

With regard to the nexus element of service connection, the August 2014 VA examiner clearly related the Veteran's present psychiatric diagnosis to his military service.  Therefore, as all elements of service connection are met, service connection must be granted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include a specified trauma and stressor related disorder, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


